           Case 2:20-cv-00048-RSM-DWC Document 50 Filed 12/14/20 Page 1 of 2




 1                                                    THE HONORABLE RICARDO S. MARTINEZ
                                                        THE HONORABLE DAVID W. CHRISTEL
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
        LINDSAY DROZ,
 9                                                       CASE NO. 2:20-CV-48-RSM-DWC
                               Plaintiff,
10                                                       ORDER GRANTING STIPULATION
                v.                                       TO FILE MOTION TO EXCLUDE
11                                                       EXPERT TESTIMONY UNDER
        BOSTON SCIENTIFIC                                SEAL
12      CORPORATION,

13                             Defendant.

14          This matter is before the Court on the Parties’ Stipulated Motion to File Motion to
15 Exclude Expert Testimony Under Seal. Dkt. 44. The parties seek to protect Plaintiff Lindsay

16 Droz’s privacy interests and sensitive medical information. Id.

17          There is a strong presumption in favor of public access to the Court’s files. Local Rule
18 LCR 5(g). Documents may be sealed only when compelling reasons for doing so outweigh the

19 public’s right of access to Court records. EEOC v. Erection Co., 900 F. 2d 168, 170 (9th Cir.

20 1990); Kamakana v. City and County of Honolulu, 447 F. 3d 1172, 1178 (9th Cir. 2006). A

21 motion to seal, even if stipulated, must include both a certification that the parties have conferred

22 in good faith to reach agreement on the need to file under seal, and a “[s]pecific statement of the

23 applicable legal standard and the reasons for keeping a document under seal, with evidentiary

24 ORDER GRANTING STIPULATION TO FILE
     MOTION TO EXCLUDE EXPERT TESTIMONY UNDER SEAL - 1
          Case 2:20-cv-00048-RSM-DWC Document 50 Filed 12/14/20 Page 2 of 2




 1 support from declarations when necessary.” Local Rule LCR 5(g)(3)(A), (B). While the Motion

 2 is stipulated and does include a specific statement of the applicable legal standard and reasons

 3 for sealing, it does not include the required certification.

 4          The “need to protect medical privacy qualifies in general as a ‘compelling reason’” to

 5 protect medical records and to file them under seal. Karpenski v. Am. Gen. Life Companies, LLC,

 6 No. 2:12-cv-01569RSM, 2013 WL 5588312, at *1 (W.D. Wash. Oct. 9, 2013) (quoting LCR

 7 5(g) and Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)). In

 8 Karpenski, Chief Judge Ricardo Martinez recognized that even if a plaintiff has put her health at

 9 issue in a lawsuit, she nonetheless remains entitled to the court’s protection of sensitive medical

10 information. Id.; see also Macon v. United Parcel Serv., Inc., No. C12-260 RAJ, 2013 WL

11 951013, at *5 (W.D. Wash. Mar. 12, 2013) (granting unopposed motion to seal medical records

12 even where plaintiff failed to comply with LCR 5(g) given the “private nature of the documents

13 at issue”).

14          Based on the files, records, and proceedings herein, IT IS HEREBY ORDERED that

15 the Parties’ Stipulated Motion to File Motion to Exclude Expert Testimony Under Seal (Dkt.

16 44) is GRANTED. The Motion to Exclude Expert Testimony (Dkt. 45) and Declaration of

17 Charles F. Knapp In Support of Defendant’s Motion to Exclude Expert Testimony (Dkt. 46) shall

18 remain under seal.

19          Dated this 14th day of December, 2020.


                                                           A
20

21
                                                           The Honorable David W. Christel
22                                                         Magistrate Judge of U.S. District Court

23

24 ORDER GRANTING STIPULATION TO FILE
     MOTION TO EXCLUDE EXPERT TESTIMONY UNDER SEAL - 2
